Citation Nr: 1121591	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  09-35 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

Entitlement to a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1968 to January 1970.

This matter came to the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision and a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


REMAND

After a review of the record, the Board finds that a remand is necessary in order to provide the Veteran with a VA examination and opinion to determine if he is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  In this regard, the Veteran is currently service-connected for posttraumatic stress disorder (PTSD), evaluated as 50 percent disabling, bilateral tinnitus, evaluated as 10 percent disabling, bilateral hearing loss, evaluated as 10 percent disabling, history of left tympanic membrane perforation, evaluated as noncompensable and history of right hand dorsum and chest fragment wounds with retained foreign bodies, evaluated as noncompensable.  The Board observes that the Veteran underwent VA examinations in August 2009 with respect to his service-connected hearing loss, tinnitus and PTSD.  The examiners did not discuss the functional effects of the Veteran's bilateral hearing loss, tinnitus and PTSD, particularly with respect to employment and whether these disorders would preclude the Veteran from securing or following a substantially gainful occupation.   The record also contains VA examinations in September 2007 that evaluated all of the Veteran's current service-connected disorders; however, the examiners did not provide an opinion on whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  It is also not clear whether the provisions of 38 C.F.R. § 4.16(a)(2) were found to apply.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine whether the Veteran's service-connected disabilities, alone, render him unable to engage in substantially gainful employment.  The opinion should include a description of the overall effect of his service-connected disabilities on potential employment.  The opinion should state whether the Veteran's service-connected disabilities, alone, render him unemployable, with an explanation.  

2. Upon completion of the foregoing, readjudicate the Veteran's claim of entitlement to a TDIU, including whether the Veteran's compensable service-connected disabilities should be considered as "one" disability based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



